Exhibit 10.14
 
PIGGYBACK REGISTRATION RIGHTS AGREEMENT
 
This Piggyback Registration Rights Agreement (this “Agreement”) is made and
entered into as of the 18th day of September 2007 between True North Energy
Corporation, a Nevada corporation (the “Company”), and Prime Natural Resources,
Inc., a Texas corporation (the “Holder”).
 
RECITALS:
 
WHEREAS, in connection with the purchase from the Holder by the wholly-owned
subsidiary of the Company of certain assets, the Company has issued to the
Holder 1,928,375 shares of Common Stock of the Company (the “Shares”); and
 
WHEREAS, the Company has agreed to provide certain piggyback registration rights
under the Securities Act with respect to the Shares on the terms set forth
herein;
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the Company and the
Holder hereby agree as follows:
 
1.  Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:
 
“Blackout Period” means, with respect to a registration, a period, in each case
commencing on the day immediately after the Company notifies the Holder that it
is required, because of the occurrence of an event of the kind described herein
or in Section 4(c) hereof, to suspend offers and sales of Registrable Securities
during which the Company, in the good faith judgment of its board of directors,
determines (because of the existence of, or in anticipation of, any acquisition,
financing activity, or other significant transaction involving the Company, or
the unavailability for reasons beyond the Company’s control of any required
financial statements, or any other event or condition of similar significance to
the Company, disclosure of which information is in its best interest not to
publicly disclose) that the registration and distribution of the Registrable
Securities to be covered by such Registration Statement, if any, would be
seriously detrimental to the Company and its stockholders due to the potential
impact on such acquisition, financing activity or other significant transaction,
event or condition and the sale of Registrable Securities would require
disclosure of material nonpublic information not otherwise required to be
disclosed under applicable law, and ending on the earlier of (1) the date upon
which the material non-public information commencing the Blackout Period is
disclosed to the public or ceases to be material and (2) such time as the
Company notifies the Holder that the Company will no longer delay such filing of
the Registration Statement, recommence taking steps to make such Registration
Statement effective, or allow sales pursuant to such Registration Statement to
resume.
 
“Commission” means the U.S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
 

--------------------------------------------------------------------------------


 
“Common Stock” means the common stock, par value $0.0001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
 
“Piggyback Registration” means, in any registration of Common Stock referenced
in Section 3(a) or 3(b), the right of the Holder to include the Registrable
Securities of such Holder in such registration.
 
“register,” “registered,” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement by the Commission.
 
“Registrable Securities” means the Shares, upon original issuance thereof, and
at all times subsequent thereto, including upon the transfer thereof by the
original holder or any subsequent holder as provided herein and any shares or
other securities issued in respect of such Shares because of or in connection
with any stock dividend, stock distribution, stock split, purchase in any rights
offering or in connection with any exchange for or replacement of such Shares or
any combination of shares, recapitalization, merger or consolidation, or any
other equity securities issued pursuant to any other pro rata distribution with
respect to the Common Stock.
 
“Registration Statement” means a registration statement of the Company under the
Securities Act.
 
“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.
 
2. Term. This Agreement shall continue in full force and effect until the
earlier of (i) such time as the Registrable Securities are eligible for sale
under Rule 144(k) or (ii) such time as the Registrable Securities are saleable,
without restriction, pursuant to an available exemption from registration under
the Securities Act.
 
3. Piggyback Registration Rights.
 
(a) Grant of Rights. If the Company at any time proposes to file a Registration
Statement (other than upon Form S-4, Form S-8, or any successor form) with the
Commission relating to the Company’s Common Stock, the Company shall promptly
give to the Holder written notice thereof (and in no event shall such notice be
given less than 20 calendar days prior to the filing of such Registration
Statement). If requested by the Holder in writing within 10 calendar days after
receipt of such written notice from the Company, the Company shall include all
of the Registrable Securities specified in the written request delivered by the
Holder in such registration. However, the Company may, without the consent of
the Holder, withdraw such Registration Statement prior to its becoming
effective.
 
2

--------------------------------------------------------------------------------


 
(b) Underwriting. If the registration relates to an underwritten public
offering, the Company shall so advise the Holder. In that event, the right of
the Holder to Piggyback Registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of the Registrable
Securities in the underwriting to the extent provided herein. The Holder shall
(together with the Company and any other stockholders of the Company selling
their securities through such underwriting) enter into an underwriting agreement
in customary form with the underwriter selected for such underwriting by the
Company or the selling stockholders, as applicable. Notwithstanding anything
herein to the contrary, except to the extent otherwise required by applicable
law, neither Holder nor any of its affiliates (other than the Company),
officers, directors, managers, members, stockholders or representatives shall be
required directly or indirectly to make any representations or warranties other
than representations or warranties regarding such Holder, its ownership of and
title to the Registrable Securities and its intended method of distribution.
Notwithstanding any other provision of this Section, if the underwriter
determines in good faith that marketing factors require a limitation on the
number of shares of Common Stock or the amount of other securities to be
underwritten, the underwriter may exclude some or all of the Registrable
Securities from such registration and underwriting. Shares of Common Stock in
such underwritten offering shall be allocated, first, to any person exercising
rights that are the basis for such registration statement, second, to the
Company, third, to one or more lenders of the Company that were issued such
shares of Common Stock by the Company in connection with a financing transaction
with the Company, according to the terms and conditions of such registration
rights granted such lenders, or in such other proportions as shall be mutually
agreed to among such lenders, and fourth, pari passu among any shares of Common
Stock proposed to be sold by one or more holders of piggyback registration
rights (including Holder), or in such other proportions as shall be mutually
agreed to among such selling stockholders. The Company shall so advise the
Holder. No Registrable Securities excluded from the underwriting by reason of
the underwriter’s marketing limitation shall be included in such registration.
 
(c) Registration for Valens. Notwithstanding any other provision of this
Agreement, if the Company files a Registration Statement relating to shares of
Common Stock to be sold by Valens U.S. SPV I, LLC (“Valens I”) or Valens
Offshore SPV II, Corp. (“Valens II”) or any affiliates of Valens I or Valens II
(collectively, “Valens”) pursuant to Section 2 of the Registration Rights
Agreements by and between the Company and each of Valens I and Valens II dated
as of September 18, 2007 (as amended, modified or supplemented from time to
time), if the Commission will not permit the Registration Statement to be
declared effective unless the number of shares included in such Registration
Statement are reduced, the Company may exclude some or all of the Registrable
Securities from such registration. In the event that the shares of Common Stock
in such offering are reduced, the remaining shares of Common Stock shall be
allocated, first, to Valens, second, to one or more other lenders of the Company
that were issued such shares of Common Stock by the Company in connection with a
financing transaction with the Company, according to the terms and conditions of
such registration rights granted such lenders, or in such other proportions as
shall be mutually agreed to among such lenders and third, pari passu among any
shares of Common Stock proposed to be sold by one or more holders of piggyback
registration rights (including Holder), or in such other proportions as shall be
mutually agreed to among such selling stockholders. No Registrable Securities
excluded from the offering by reason of the foregoing shall be included in such
registration.
 
3

--------------------------------------------------------------------------------


 
(d) Reduction of Shares Required by Commission. Notwithstanding any other
provision of this Agreement, the Registrable Securities or any shares may be
removed from a Registration Statement to the extent necessary for the Commission
to declare the Registration Statement effective, in the order provided in
Section 3(b) (regardless of whether underwritten or not) or Section 3(c), as
applicable.
 
4. Obligations of the Company. In connection with the registration of the
Registrable Securities, the Company shall do each of the following:
 
(a)  The Company shall keep effective the registration or qualification
contemplated by Section 3 and shall from time to time amend or supplement each
applicable Registration Statement, preliminary prospectus, final prospectus,
application, document and communication for such period of time as shall be
required to permit the Holder to complete the offer and sale of the Registrable
Securities covered thereby (but in no event longer than 180 days) or, in the
case of an underwritten offering, until such time as the offering has been
terminated. The Company shall in no event be required to keep any such
registration in effect after the Registrable Securities can be sold without
restriction. The Company shall notify the Holder when a Registration Statement
(or amendment or supplement thereto) including the Registrable Securities is
filed and/or declared effective by the Commission.
 
(b)  Furnish, without charge, to the Holder of Registrable Securities covered by
a Registration Statement (i) a reasonable number of copies of such Registration
Statement (including any exhibits thereto other than exhibits incorporated by
reference), each amendment and supplement thereto as such Holder may reasonably
request, (ii) such number of copies of the prospectus included in such
Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 of the Securities Act) as such Holder may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as such Holder may require to consummate the
disposition of the Registrable Securities covered by such Registration Statement
owned by such Holder, but only while the Registration Statement is effective.
 
(c)  As promptly as practicable after becoming aware of such event, notify
Holder of the happening of any event, which comes to the Company’s attention,
that will, after the occurrence of such event, cause the prospectus included in
such Registration Statement, if not amended or supplemented, to contain an
untrue statement of a material fact or an omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading and the Company shall promptly thereafter (or, in the case of a
Blackout Period, at the conclusion thereof, if required) prepare and furnish to
Holder a supplement or amendment to such prospectus (or prepare and file
appropriate reports under the Exchange Act) so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus shall not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading.
 
4

--------------------------------------------------------------------------------


 
(d)  As promptly as practicable after becoming aware of such event, notify
Holder of the issuance by the Commission of any stop order or other suspension
of effectiveness of the Registration Statement pursuant to which Registrable
Securities are being offered or sold.
 
(e)  Use its commercially reasonable efforts to register or qualify, or obtain
exemption from registration or qualification for, all Registrable Securities by
the time the applicable Registration Statement is declared effective by the
Commission under all applicable state securities or “blue sky” laws of such
domestic jurisdictions as Holder shall reasonably request in writing, keep each
such registration or qualification or exemption effective during the period such
Registration Statement is required to be kept effective (but in no event longer
than as provided under Section 4(a) above) and do any and all other acts and
things that may be reasonably necessary or advisable to enable such Holder to
consummate the disposition in each such jurisdiction of such Registrable
Securities owned by such Holder; provided, however, that the Company shall not
be required to (i) qualify generally to do business in any jurisdiction or to
register as a broker or dealer in such jurisdiction where it would not otherwise
be required to qualify but for this Section, or (ii) subject itself to taxation
in any such jurisdiction.
 
(f)  In the case of an underwritten offering, use its commercially reasonable
efforts to furnish or caused to be furnished to Holder and the underwriters a
signed counterpart, addressed to Holder and the underwriters, of: (i) an opinion
of counsel for the Company, dated the date of each closing under the
underwriting agreement, reasonably satisfactory to the underwriters; and (ii) a
“comfort” letter, dated the effective date of such Registration Statement and
the date of each closing under the underwriting agreement, signed by the
independent public accountants who have certified the Company’s financial
statements included in such Registration Statement, covering substantially the
same matters with respect to such Registration Statement (and the prospectus
included therein) and with respect to events subsequent to the date of such
financial statements, as are customarily covered in accountants’ letters
delivered to underwriters in underwritten public offerings of securities, and
such other financial matters as the underwriters may reasonably request and
customarily obtained by underwriters in underwritten offerings, provided that,
to be an addressee of the comfort letter, Holder may be required to confirm that
it is in the category of persons to whom a comfort letter may be delivered in
accordance with applicable accounting literature.
 
(g)  Use its commercially reasonable efforts (including seeking to cure in the
Company’s listing or inclusion application any deficiencies cited by the
exchange) to list or include all Registrable Securities on any exchange or
over-the-counter market or quotation system on which the Common Stock is then
listed or quoted.
 
(h)  Take all other reasonable actions necessary to expedite and facilitate the
disposition by the Holder of the Registrable Securities pursuant to the
Registration Statement.
 
5. Suspension of Offers and Sales. Holder agrees that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 4(c) hereof or of the commencement of a Blackout Period, such Holder
shall discontinue the disposition of Registrable Securities included in the
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4(c) hereof or notice
of the end of the Blackout Period, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.
 
5

--------------------------------------------------------------------------------


 
6. Registration Expenses. The Company shall pay all expenses in connection with
any registration obligation provided herein, including, without limitation, all
registration, filing, stock exchange fees, printing expenses, all fees and
expenses of complying with applicable securities laws, and the fees and
disbursements of counsel for the Company and of its independent accountants;
provided, that, in any underwritten registration, each party shall pay for its
own underwriting discounts and commissions and transfer taxes. Except as
provided in this Section and Section 9, the Company shall not be responsible for
the expenses of any attorney or other advisor employed by Holder.
 
7. Assignment of Rights. Holder may assign its rights under this Agreement to
any party without the prior consent of the Company only in connection with, and
in compliance with the terms and conditions of, a transfer, in whole or in part,
of the Registrable Securities, provided that such transferees agree to be bound
by the provisions hereof. To the extent the Holder transfers any of the
Registrable Securities, the obligations of the Holder and subsequent transferees
hereunder shall be several and not joint.
 
8. Information by Holder. To the extent that Holder includes the Registrable
Securities in any registration, Holder shall furnish to the Company such
information as the Company may reasonably request in writing regarding Holder
and the distribution proposed by such Holder.
 
9. Indemnification.
 
(a) In the event of the offer and sale of Registrable Securities under the
Securities Act, the Company shall, and hereby does, indemnify and hold harmless,
to the fullest extent permitted by law, Holder, its directors and officers, and
each person, if any, who controls or is under common control with Holder within
the meaning of Section 15 of the Securities Act or Section 20(a) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (each, an
“Indemnified Person”), against any losses, claims, damages or liabilities, joint
or several, and expenses (collectively, “Claims”) to which any of the
Indemnified Persons may become subject under the Securities Act or otherwise,
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon any untrue or
alleged untrue statement of any material fact contained in any Registration
Statement prepared and filed by or on behalf of the Company under which
Registrable Securities were registered under the Securities Act, any preliminary
prospectus, final prospectus or summary prospectus contained therein, or any
amendment or supplement thereto, or any other materials prepared by the Company
used or to be used in connection with the offer or sale of Registrable
Securities, or any omission or alleged omission to state therein a material fact
required to be stated or necessary to make the statements therein (in the case
of a prospectus, in light of the circumstances in which they were made) not
misleading. Subject to subpart (c) of this Section, the Company shall reimburse
each Indemnified Person for any legal or any other expenses reasonably incurred
by them in connection with investigating, defending or settling any such Claim.
Notwithstanding anything to the contrary contained herein, the Company shall not
be liable for indemnification (i) to the extent that any such Claim (or action
or proceeding in respect thereof) or expense arises out of or is based upon an
untrue statement in or omission from such Registration Statement, any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement or other materials in reliance upon and in conformity with written
information furnished to the Company by or on behalf of any Indemnified Person
for use in the preparation thereof or (ii) to the extent such Claim is based
solely on a failure of the Indemnified Person to deliver or cause to be
delivered the prospectus made available by the Company, if such delivery was
required, or (iii) to the extent related to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Person and shall survive the transfer of the
Registrable Securities by the Holder.
 
6

--------------------------------------------------------------------------------


 
(b) As a condition to including Registrable Securities in any Registration
Statement filed pursuant to this Agreement, Holder agrees to be bound by the
terms of this Section 9 and to indemnify and hold harmless, to the fullest
extent permitted by law, the Company, its directors and officers, and each other
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20(a) of the Exchange Act, against any Claims to which
the Company or any such director or officer or controlling person may become
subject under the Securities Act or otherwise, insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon an untrue or alleged untrue material statement in
or omission (as provided for in subpart (a) of this Section) from such
Registration Statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement thereto, or any other materials
prepared by the Company used or to be used in connection with the offer or sale
of Registrable Securities, made in reliance upon and in conformity with written
information furnished by the Holder for use in the preparation thereof. Subject
to subpart (c) of this Section, such Holder shall reimburse the Company, and
each such director, officer, and controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating,
defending, or settling any such Claim; provided, however, that such indemnity
agreement found in this Section 9(b) shall in no event exceed the proceeds
received by such Holder as a result of the sale of Registrable Securities
pursuant to such Registration Statement. Notwithstanding anything to the
contrary contained herein, Holder shall not be liable for indemnification to the
extent related to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of Holder, which consent shall not be
unreasonably withheld. Such indemnity shall remain in full force and effect,
regardless of any investigation made by or on behalf of the Company or any such
director, officer or controlling person and shall survive the transfer of the
Registrable Securities by Holder.
 
(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action or proceeding involving a claim referred to in this Section
(including any governmental action), such indemnified party shall, if a claim in
respect thereof is to be made against an indemnifying party, give written notice
to the indemnifying party of the commencement of such action; provided, that the
failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Section, except to
the extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any such action is brought against an indemnified party,
unless in the reasonable judgment of counsel to such indemnified party a
conflict of interest between such indemnified and indemnifying parties may exist
or the indemnified party may have defenses not available to the indemnifying
party in respect of such claim, the indemnifying party shall be entitled to
participate in and to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
for any legal or other expenses subsequently incurred by the latter in
connection with the defense thereof, unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation. Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent. No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or litigation.
Notwithstanding anything to the contrary set forth herein, and without limiting
any of the rights set forth above, in any event any party shall have the right
to retain, at its own expense, counsel with respect to the defense of a claim.
 
7

--------------------------------------------------------------------------------


 
(d) If an indemnifying party does or is not permitted to assume the defense of
an action pursuant to Sections 9(c) or in the case of the expense reimbursement
obligation set forth in Sections 9(a) and (b), the indemnification required by
Sections 9(a) and 9(b) shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as and when bills received or
expenses, losses, damages, or liabilities are incurred.
 
(e) If the indemnification provided for in Section 9(a) or 9(b) is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any Claim referred to herein, the indemnifying party, in lieu of
indemnifying such indemnified party hereunder, shall (i) contribute to the
amount paid or payable by such indemnified party as a result of such Claim as is
appropriate to reflect the proportionate relative fault of the indemnifying
party on the one hand and the indemnified party on the other (determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or omission relates to information supplied by the
indemnifying party or the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission), or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount hereinafter calculated, not only the
proportionate relative fault of the indemnifying party and the indemnified
party, but also the relative benefits received by the indemnifying party on the
one hand and the indemnified party on the other, as well as any other relevant
equitable considerations. No indemnified party guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any indemnifying party who was not guilty
of such fraudulent misrepresentation. In no event shall Holder be required to
contribute any amount in excess of the amount by which proceeds received by
Holder from sales of Registrable Securities exceeds the amount of any damages
that Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.
 
8

--------------------------------------------------------------------------------


 
10. Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Company agrees
to, so long as any Holder owns any Registrable Securities:
 
(a) make and keep adequate current public information available, as those terms
are understood and defined in Rule 144(c) at all times after the date hereof;
and
 
(b) use its commercially reasonable efforts to file (including electronically on
EDGAR) with the Commission in a timely manner all reports and other documents
required to be filed by the Company under the Securities Act and the Exchange
Act (at any time during which it is subject to such reporting requirements).
 
10. Miscellaneous.
 
(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the United States of America and the State of Texas,
both substantive and remedial, without regard to Texas conflicts of law
principles. Any judicial proceeding brought against either of the parties to
this Agreement or any dispute arising out of this Agreement or any matter
related hereto shall be brought in the courts of the State of Texas, or in the
United States District Court for the Southern District of Texas and, by its
execution and delivery of this Agreement, each party to this Agreement accepts
the jurisdiction of such courts. The foregoing consent to jurisdiction shall not
be deemed to confer rights on any person other than the parties to this
Agreement.
 
(b) Remedies. In the event of a breach by the Company or by Holder of any of
their respective obligations under this Agreement, Holder or the Company, as the
case may be, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, shall be entitled to
specific performance of its rights under this Agreement. The Company and Holder
agree that monetary damages would not provide adequate compensation for any
losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall not assert or shall
waive the defense that a remedy at law would be adequate.
 
(c) Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors and
permitted assigns of the parties hereto.
 
(d) Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof.
 
(e) Notices, etc. All notices or other communications which are required or
permitted under this Agreement shall be in writing and sufficient if delivered
by hand, by facsimile transmission, by registered or certified mail, postage
pre-paid, by electronic mail, or by courier or overnight carrier, to the persons
at the addresses set forth below (or at such other address as may be provided
hereunder), and shall be deemed to have been delivered as of the date so
delivered:
 
If to the Company to:


True North Energy Corporation
1400 Woodloch Forest Drive, Suite 530
The Woodlands, Texas 77380
Attention: John I. Folnovic, President
Facsimile: 832-553-7244


9

--------------------------------------------------------------------------------


 
with copy to:


Gottbetter & Partners, LLP
488 Madison Avenue
New York, NY 10022
Attention: Scott Rapfogel, Esq.
Facsimile: (212) 400-6901


If to the Holder:


To the Holder at the address set forth on the signature page hereto or at such
other address as any party shall have furnished to the other parties in writing.


(f) Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Holder, upon any breach or default of the Company under
this Agreement, shall impair any such right, power or remedy of such Holder nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach or default thereunder occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Holder of any
breach or default under this Agreement, or any waiver on the part of any Holder
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement, or by law or otherwise afforded to any
holder, shall be cumulative and not alternative.
 
(g) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument. In the
event that any signature is delivered by facsimile transmission, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.
 
(h) Severability. In the case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
10

--------------------------------------------------------------------------------


 
(i) Amendments. The provisions of this Agreement may be amended at any time and
from time to time, and particular provisions of this Agreement may be waived,
with and only with an agreement or consent in writing signed by the Company and
the Holder.
 
(j) No Inconsistent Terms. The Company represents, warrants and agrees that (i)
the rights granted to Holder hereunder do not in any way conflict with and are
not inconsistent with the rights granted to the holders of any other outstanding
securities issued or guaranteed by the Company under any other agreement and
(ii) the Company has not entered into any agreement that is inconsistent with
the rights granted to Holder in this Agreement or otherwise conflicts with the
provisions hereof.
 
[SIGNATURE PAGES FOLLOW]
 
11

--------------------------------------------------------------------------------



This Piggyback Registration Rights Agreement is hereby executed as of the date
first above written.
 

       
COMPANY:
 
TRUE NORTH ENERGY CORPORATION
 
   
   
  By:   /s/ John I. Folnovic  

--------------------------------------------------------------------------------

Name: John I. Folnovic   Title: President and CEO

 
[SIGNATURE PAGE OF HOLDER FOLLOWS]
 

--------------------------------------------------------------------------------



This Piggyback Registration Rights Agreement is hereby executed as of the date
first above written.
 

     
HOLDER:
 
PRIME NATURAL RESOURCES, INC.
 
   
   
  By:    /s/ John R. Hager    

--------------------------------------------------------------------------------

John R. Hager
 

--------------------------------------------------------------------------------

 (Print Name)    CFO  

--------------------------------------------------------------------------------

(Print Title)       Address for notices:    2500 City West Blvd  

--------------------------------------------------------------------------------

   Suite 1750  

--------------------------------------------------------------------------------

   Houston, TX 77042  

--------------------------------------------------------------------------------

City                           State                           Zip Code

 

--------------------------------------------------------------------------------


 